Title: Cash Accounts, February 1775
From: Washington, George
To: 



[February 1775]



Cash


Feby  3—
To John Fitzgerald
[£] 57.18.4


18—
To Capt. [Richard] Conway for 100 Bls Corn
100. 0.0


23—
To the P. Wm Independent Coy for Colours, & Drums £13.0.9 Pensy. Curry is
10. 8.7


28—
To Colo. Geo Mason to pay out of it £12.10 Str. to Mr Mezzay [Philip Mazzei] of Robt Cartr Nicholas
18. 0.0


Contra


Feby 10—
By William Milnor for Sundries £17.3.6 P. Curry is
13.14.9 1/4



By Ben Ashby ⅌ his Father Robt Ashby for Surveying & Dividing into lotts my Ch[attins] Run
5. 0.0



By Robt Ashby his Exps. attendg the Survey
1.14.0


18—
By Charity
0. 3.0



By Capt. [John] Harper for the Halfe of £350.16.6 P. Curry laid out by him in Phila. for Am[munitio]n for Fairfax Cy
140. 6.7 3/4




By Do Pd for 8 Qr Cask Powder £27 Py. Curry is
21.12.0


20—
By Club at Mrs [Mary] Hawkins
0. 4.0



By Mr Sidebottom freight of a Chair from Phila.




By Messrs McCrae & Maze ⅌ Accot
46.18.7


22—
By Danl Stone for 25 Bushls Wheat @ 5/ ⅌ Bushl
6. 5.0


23—
By Mr Custis 50 Dollrs @ 6/
15. 0.0



By Servants
6. 0.0


25—
By William Shiller
3. 9.6



By John Garne Hamilton in part for Freight 1000 Bushls Wheat from Malbre [Upper Marlboro, Md.]
7. 0.0


28—
By 6 Prs Leather Breeches @ 24/
7. 4.0



By 10 Bushls Oysters
0.10.0


